Title: To Alexander Hamilton from Lewis Tousard, 18 March 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Major General Alexr. Hamilton.
            Dear Sir
            Newport March 18th. 1799
          
          I have to acknowledge the receipt of your letter of the 7th instt. I communicated it to the present Commanding officer, and have taken the command at Rhode Island agreably to your order. He inclosed to me a copy of your letter of the 15th. of Febry. to the contents of which I will exactly conform myself. I will bear in mind, in the exercise of my command, that I am not to be long stationary and take care that the public service shall not suffer from the justice you was pleased to pay to my Commission.
          With the greatest respect I have the honor to be Dear Sir Your most obliged and Very hble Servt
          
            Lewis Tousard
            Commandant Rhode Island
          
        